Dewey, J.
Upon the trial of a complaint, charging the respondent with being the father of a bastard child, the issue to the jury is, whether the respondent is the father of a bastard child begotten on the body of the complainant. Rev. Sts. c. 49, § 4. Various provisions are found in the statute, designed to protect those who may be unjustly accused. The complainant must accuse the respondent, in the time of her travail, of being the father of her child. This is essential to the maintenance of her prosecution. She must submit herself to an examination before a justice of the peace, respecting the time when and place where she was begotten with child; but these latter particulars of the exact time and place are only material as bearing upon the credit, of the complainant as a witness, and are not the matter to be found by the jury. If the time and place were erroneously stated, and under such circumstances as manifested an intention to describe the time and place falsely, or the statement was made in obvious disregard of truth, it would doubtless have its proper effect in destroying the complainant’s credit as a witness; while, on the other hand, if the jury were satisfied that the complainant had at the time reason for assigning the time and place she dif) from sexual intercourse between the parties having *72taken place there, (although the jury might upon the whole evidence find that the child was actually begotten at another place and time, not far remote, and where the parties had also sexual intercourse,) it would be competent for the jury to find .the respondent guilty generally of the charge alleged against him; and thereupon he would be adjudged the father of the child. The instructions asked by the respondent were therefore properly refused, and those given by the presiding judge were sufficiently favorable to the respondent.

Exceptions overruled. ■